DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 15, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20140269417 A1) in view of Gao et al. (US 10779329 B2).

Regarding claim 1, Yu et al. teach an access selection method, comprising: 
receiving, by a first transmission node, configuration information of one of a parent node (Yu [0082] The first relay node 3 receives the configuration information from the network access node or DeNB 2, Yu [0085] DeNB 2 can activate the configuration of the relay nodes 4, 5 immediately) or a neighboring cell, 
wherein the configuration information comprises at least one of system information (Yu [0090]  configuration information for limited initial  or cell selection information (Yu [0017] The configuration information can be determined based on... one or more relay node identifiers); 
wherein the system information comprises at least one of: an integrated access backhaul (IAB) donor identity (ID), an IAB random access parameter (Yu [0090] the configuration information can comprise information to gain quick radio access to the DeNB 2 via a dedicated random access channel (RACH)), or an IAB access barred indication used for indicating that access to an IAB is barred and access to an ordinary UE is not barred, and 
the cell selection information comprises at least one of an IAB selection threshold, an IAB reselection offset, or the IAB donor ID (Yu [0017] The configuration information can be determined based on... one or more relay node identifiers); and
performing, by the first transmission node (Yu [0075] first relay 3), a measurement, monitoring, or a selection on an accessed parent node (Yu [0075] the DeNB 2) according to the configuration information (Yu [0075] The first relay 3 is then selected to communicate with the donor cellular network as shown in step 608. The processor 32 of the first relay 3 selects the first relay 3 as the only relay of the relay node group 20 to communicate with the DeNB 2).
Yu et al.  do not teach
or a size of an IAB random access response window.
In a similar endeavor, Gao et al. teach
The IAB random access parameter  comprises: a resource information of IAB sending a preamble , a resource information of IAB receiving message (MSG) 2 (Gao Fig. 2, Gao col 1 lines 55-56 The Msg2 relates to a Random Access Response (RAR)), or a size of an IAB random access response window (Col 12 lines 2-3 N is a pre-configured length of the random access response window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yu et al. by incorporating Gao et al. (random access response window information) to arrive at the invention.
The motivation of doing so would have provided the required information for responding to the random access preamble. 

Regarding claim 8, the combination of Yu et al. and Gao et al. teaches the method according to claim 1, wherein the configuration information comprises resource configuration information wherein the resource configuration information comprises: resource information about communications between the first transmission node and a terminal (Yu [0056] The wireless interface 21 between user equipment 1 and a relay node 4 and/or 5 can be provided, for example, by an , and resource information about communications between the first transmission node and a second transmission node (Yu [0056] The wireless interface 6 between the relay node 3 and the donor base station 2 can be provided by an Un interface, Yu [0081]  the previously established radio resource control (RRC) connection between the first relay node 3 and the DeNB 2).

Regarding claim 9, the combination of Yu et al. and Gao et al. teaches the method according to claim 1, wherein the resource information comprises at least one of: time resource information (Yu [0090] timing advance information for non-contention based random access procedure to the DeNB 2), frequency domain resource information (Note: not invoked), or space resource information (Note: not invoked); wherein 
the time resource information comprises at least one of the following: a sub-frame offset and a sub-frame period (Yu [0090] timing advance information for non-contention based random access procedure to the DeNB 2), a symbol offset and a symbol period, or a slot offset and a slot period; 
the frequency domain resource information comprises at least one of the following: carrier index information, bandwidth part index indication information, or resource block index indication information (Note: not invoked);
the space resource information comprises at least one of the following: beam index indication information or beam direction indication information (Note: not invoked).

Regarding claim 10, the combination of Yu et al. and Gao et al. teaches the method according to claim 8, wherein 
the second transmission node is (Yu [0081] the DeNB 2)a parent node of the first transmission node (Yu [0081]  the previously established radio resource control (RRC) connection between the first relay node 3 and the DeNB 2); or
 the second transmission node is a serving cell of the first transmission node (Note: not invoked).

Regarding claim 11, the combination of Yu et al. and Gao et al. teaches the method according to claim 1, wherein receiving, by the first transmission node, the configuration information of the neighboring cell comprises: receiving, by the first transmission node (Yu [0081] the first relay node 3), system information of the neighboring cell sent by a second transmission node (Yu [0081] the DeNB 2)  through a Radio Resource Control (RRC) specific message (Yu [0081] The DeNB 2 transmit the configuration information via the previously established radio resource control (RRC) connection between the first relay node 3 and the DeNB 2).

Regarding claim 15, the combination of Yu et al. and Gao et al. teaches the method according to claim 9, wherein performing, by the first transmission node, the monitoring according to the configuration information comprises: monitoring, by the first transmission node according to the resource information, system information of the The relay nodes 3, 4, 5 can be connected and relayed to the same or different neighboring donor base station) on a resource corresponding to the resource information (Gao Fig.2 showing the time resources for msg1 and msg2).
The motivation of doing so would have initiated connecting the first node to the second cell.

Regarding claim 27, Yu et al. teach  an access selection apparatus, applied to a transmission node, and comprising: 
a reception module, which is configured to receive configuration information of one of a parent node (Yu [0082] The first relay node 3 receives the configuration information from the network access node or DeNB 2, Yu [0085] DeNB 2 can activate the configuration of the relay nodes 4, 5 immediately) or a neighboring cell; 
wherein the configuration information comprises at least one of system information (Yu [0090]  configuration information for limited initial access to the donor cellular system) or cell selection information (Yu 0017] The configuration information can be determined based on... one or more relay node identifiers); 
wherein the system information comprises at least one of: an integrated access backhaul (IAB) donor identity (ID), an IAB random access parameter (Yu [0090] the configuration information can comprise information to gain quick radio access to the DeNB 2 via a dedicated random access , or an IAB access barred indication used for indicating that access to an IAB is barred and access to an ordinary UE is not barred, and 
the cell selection information comprises at least one of an IAB selection threshold, an IAB reselection offset, or the IAB donor ID (Yu [0017] The configuration information can be determined based on... one or more relay node identifiers); and
a selection module, which is configured to perform a measurement, monitoring, or a selection on an accessed parent node (Yu [0075] the DeNB 2)  according to the configuration information (Yu [0075] The first relay 3 is then selected to communicate with the donor cellular network as shown in step 608. The processor 32 of the first relay 3 selects the first relay 3 as the only relay of the relay node group 20 to communicate with the DeNB 2).
Yu et al.  do not teach
The IAB random access parameter comprises a resource information of IAB sending a preamble, resource information of IAB receiving message (MSG)2, or a size of an IAB random access response window.
In a similar endeavor, Gao et al. teach
The IAB random access parameter  comprises: a resource information of IAB sending a preamble , a resource information of IAB receiving message (MSG) 2 (Gao Fig. 2, Gao col 1 lines 55-56 The Msg2 relates to a Random Access Response (RAR)), or a size of an IAB random access response window (Col 12 lines N is a pre-configured length of the random access response window).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Yu et al. by incorporating Gao et al. (random access response window information) to arrive at the invention.
The motivation of doing so would have provided the required information for responding to the random access preamble. 

Regarding claim 29, the combination of Yu et al. and Gao et al. teaches A storage medium, which is configured to store a computer program, wherein the computer program is configured to, when executed, perform the method of claim 1 (Yu [0061] The control apparatus 6, when provided in a node and comprising at least one memory and computer program code can be configured, with the at least one processor, to cause a relay node of a group of relay nodes to communicate with the access system of the communication system 10).

Regarding claim 30,  the combination of Yu et al. and Gao et al. teaches an electronic apparatus, comprising a memory and a processor, wherein the memory is configured to store a computer program, and the processor is configured to execute the computer program to perform the method of claim 1 (Yu [0061] The control apparatus 6, when provided in a node and comprising at least one .


Claim 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Gao et al., and in further view of He et al. (.EP 3 280 183 A1).

Regarding claim 7 the combination of Yu et al. and Gao et al. teaches the method according to claim 1, wherein the IAB donor ID comprises at least one of: a base station identity (gNB ID) (Yu [0030] a donor enhanced node B), or a Distributed Unit (DU) ID
the combination of Yu et al. and Gao et al. does not teach
 the IAB selection threshold comprises at least one of: a cell measurement selection threshold, or a beam measurement selection threshold.
In a similar endeavor, He et al. teach
the IAB selection threshold comprises at least one of: a cell measurement selection threshold (He [0054] the first node sends the path request message to the second node with the best measurement result, for example, the second node with the largest measured RSRP value; or at least one second node with the measured RSRP value larger  or a beam measurement selection threshold (Note: not invoked).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yu et al. and Gao et al. by incorporating He at al. (RSRP threshold) to arrive at the invention.
The motivation of doing so would have improved the relay link quality. 

Regarding claim 12, the combination of Yu et al. and Gao et al. teaches he method according to claim 11, but does not teach
wherein before the second transmission node sends the system information of the neighboring cell through the RRC specific message, the method further comprises: 
receiving, by the second transmission node, system information reported by a third transmission node. 
wherein receiving, by the second transmission node, the system information reported by the third transmission node comprises: 
receiving, by the second transmission node, the system information reported by the third transmission node through RRC specific signaling; 
wherein the RRC specific signaling comprises at least one of the following: an uplink specific control message, connection setup request information, User Equipment (UE) assistance information, relay assistance information, IAB assistance information, or uplink transmission information.
In a similar endeavor, He et al. teach

receiving, by the second transmission node, system information reported by a third transmission node (He [0098]  AP3 can send the path response message
carrying the path information, He [0099] S404: The target node (AP3) adjacent to the second node sends the path response message to the first node (APO) through the second node (AP1 ).
wherein receiving, by the second transmission node, the system information reported by the third transmission node comprises: 
receiving, by the second transmission node, the system information reported by the third transmission node (He [0098]  AP3 can send the path response message carrying the path information, ) through RRC specific signaling (Yu [0090] The other relay nodes 4, 5 can then communicate with the DeNB 2 to initiate their own radio resource control RRC) connection); 
wherein the RRC specific signaling comprises at least one of the following: an uplink specific control message, connection setup request information, User Equipment (UE) assistance information, relay assistance information (He [0099] S404: The target node (AP3) adjacent to the second node sends the path response message to the first node (APO) through the second node (AP1 ), IAB assistance information, or uplink transmission information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yu 
The motivation of doing so would have established a backhaul path to the target node.
 
Regarding claim 14, the combination of Yu et al, Gao et al., and He et al. teaches  the method according to claim 12, wherein the system information reported by the third transmission node comprises: system information of a local cell of the third transmission node or system information of a neighboring cell of the third transmission node ( He [0052] selects at least one second node based on the result of neighbour cell measurement).


Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., in view of Gao et al., and in further view of BYUN et al. (US 20190150220 A1)

Regarding claim 20, the combination of Yu et al. and Gao et al. teaches the method according to claim 1, but do not teach
further comprising one of the following: 
in a case where the first transmission node is an IAB node, sending, by the IAB node, an obtained cell identity of an IAB donor to an Access and Mobility Management Function (AMF) through a next generation (NG) interface;

 in a case where a control plane interface NG-C connection is set up between an IAB donor and an AMF, indicating a type of an IAB node.
In a similar endeavor, BYUN et al. teach
in a case where an F1 Access Point (AP) connection is set up between an IAB node DU and an IAB donor CU indicating a type of an IAB node in an F1 setup message (BYUN [0088] the gNB CU may transmit an F1 setup request message to the gNB DU) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Yu et al. and Gao et al. by incorporating BYUN et al. (F1 setup message)  to arrive at the invention .
The motivation of doing so would have established a connection between the

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 16, YU et al. teach the method according to claim 1, but fail to teach
wherein performing, by the first transmission node, the measurement according to the configuration information comprises one of the following: 
in a case where a signal measurement result of a current cell of the first transmission node is higher than a preset threshold, not performing, by the first transmission node, the measurement on a cell that has a lower cell priority or a lower cell hierarchy than the current cell; in a case where the signal measurement result of the current cell of the first transmission node is lower than the preset threshold, performing, by the first transmission node, the measurement on the cell that has the lower cell priority or the lower cell hierarchy than the current cell; or 
performing, by the first transmission node, the measurement on a cell that has a higher cell priority or a higher cell hierarchy than a current cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644